DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Parker on August 23, 2021.

IN THE CLAIMS:

Claims 1 and 4 has been cancelled.

Amend claims 2-3, 5, 7-8, 10-14, 17-18 and 21, as followings:

Claim 2.  (Currently Amended), A sports boot element comprising all or part of a
wall designed to form at least part of a lateral and/or frontal and/or rear and/or lower wall of a sports boot, wherein the all or part of the wall comprises a material comprising a thermoplastic polyurethane and a hollow glass microball filler mixed with ; wherein the hollow glass microballs have at least one selected from the group consisting of: a mean diameter of from 15 to 25 um, and a density of from 0.30 to 0.60 g/cm3.

Claims 3, 5, 7, 8, 10, 11, 17, 18, line 1 change “The sports boot element according to claim 1” to --The sports boot element according to claim 2-- 

Claim 12. (Currently Amended) A ski boot comprising at least one sports boot
element according to claim 2.

Claim 13. (Currently Amended) The ski boot according to claim 12, comprising
a collar which is articulated on a lower shell, wherein at least one selected from the group consisting of the collar and the lower shell is a boot element according to claim 2.

Claim 14. (Currently Amended) A process for production of the sports boot
element according to claim 2, comprising: injecting in an injection mould a material comprising a thermoplastic polyurethane and a hollow glass microball filler, so as to obtain the sports boot element.


wall designed to form at least part of a lateral and/or frontal and/or rear and/or lower wall of a sports boot, wherein the all or part of the wall comprises a material comprising a thermoplastic polyurethane and ii) a hollow glass microball filler mixed with the thermoplastic polyurethane, wherein a density of the hollow glass microball filler is less than a density of the thermoplastic polyurethane, and a rigidity of the hollow glass microball filler is greater than a rigidity of the thermoplastic polyurethane; wherein the hollow glass microballs have at least one selected from the group consisting of: a mean diameter of from 15 to 25 um, and a density of from 0.30 to 0.60 g/cm3.

Claims 2-3, 5, 7-21 are allowed over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732